DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-7 and 9-16 are pending as amended on 1/29/2021. Claims 14-16 stand withdrawn from consideration.
The grounds of rejection set forth below have been modified solely to reflect the incorporation of limitations from previously presented claim 8 into claim 1, and to address the change in scope of claim 9. Because the only changes to the rejections below were necessitated by Applicant’s amendment, this action is properly made final.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 7, 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laible et al (EP 0673963; included machine translation cited herein) in view of Takano.
As to claims 1-4, 6 and 9, Laible discloses a process for producing foamed polymer particles (abstract, [0001]). The disclosed process comprises mixing polymer particles and suspension medium, preferably water (see abstract (a); claim 1; [0018], [0010]). Laible discloses pumping the suspension into an impregnating system (abstract (b)) and introducing a blowing agent into the suspension of polymer particles (abstract (c); [0010]), which corresponds to the presently recited step of adding a blowing agent to a suspension of pellets in a suspension medium. The suspension is then heated to cause diffusion of the blowing agent into the polymer particles (abstract (d)). 
As to the presently recited step of impregnating the pellets with the blowing agent by heating the suspension in a pressure vessel to a temperature IMT and a pressure IMP:
Laible teaches that the impregnation system is preferably a heated tube [0034] which is pressurized [0025]. See also claim 1 (d). The pressurized heated tube impregnation system disclosed by Laible corresponds to the presently recited pressure vessel. Laible teaches that the temperature shortly before expansion (i.e., the temperature corresponding to instant IMT) is from 30 C below the melting point to 15 C above the melting point of the non-impregnated polymer [0024]. Laible further teaches that the pressure before expansion (i.e., the pressure corresponding to instant IMP) is preferably 10-80 bar overpressure [0025]. 
As to the presently recited step of depressurizing the suspension by emptying the pressure vessel with a depressurization device to obtain foam particles:
Laible teaches that an expansion system/relaxation system is connected to the end of the impregnation tube, and that the system consists of a device, such as a valve 
As to the recitation that the particles are composed of thermoplastic elastomers having polyamide segments:
Laible teaches several different kinds of polymers which are usable as the polymer particles, including styrene polymers, polypropylene and polyamides [0015]. However, Laible fails to specifically teach utilizing a polyamide which is a thermoplastic elastomer. 
Takano teaches that expanded polystyrene has high rigidity but low recoverability and resilience, making it difficult to use for applications in which it is repeatedly compressed or in which flexibility is required [0003]. Takano discloses amide-based elastomer expanded particles from which an expanded molded article being excellent in recoverability and resilience can be obtained [0001]. 
Given the variety of polymers disclosed by Laible as being suitable for use, the person having ordinary skill would have had a reasonable expectation that a wide variety of foamed polymers could be successfully obtained utilizing a process as disclosed by Laible. The person having ordinary skill in the art would have further recognized that different polymers are associated with different properties, and therefore, the person having ordinary skill in the art would have been motivated to select any appropriate type of polymer as the polymer particle of Laible, in order to provide the 
With regard to the particular type of amide elastomer (and as to claims 2-4): 
Takano exemplifies Pebax 4033 as an amide elastomer [0136]. It would have been obvious to the person having ordinary skill in the art to have carried out the process suggested by modified Laible utilizing any of the commercially available amide elastomers specifically named by Takano, including Pebax 4033, in order to conveniently obtain a polymer for providing the desired foam properties (such as recoverability, resilience and/or flexibility). As evidenced by the instant specification (Table 1), Pebax 4033 is a polyether block amide (PEBA), has a nitrogen content of 3.4%, and has a Vicat softening temperature of 131 C. 
With regard to the presently recited IMT range (80-180 C), and further with regard to claim 9: 
As set forth above, Laible teaches that the temperature shortly before expansion (i.e., the temperature corresponding to instant IMT) is from 30 C below to 15 C above the melting point of the polymer [0024]. Pebax 4033 has a melting point of 160 C 
As to claim 7, modified Laible suggests a process for producing foam particles of amide elastomer according to claim 1, as set forth above. Laible teaches that preferred blowing agents include C3-8 hydrocarbons, carbon dioxide, nitrogen or air [0022]. It would have been obvious to the person having ordinary skill in the art to have utilized any of the preferred blowing agents named by Laible, including C3-6 hydrocarbons, carbon dioxide, nitrogen or air (which comprises nitrogen and carbon dioxide) as presently recited. 
As to claim 10, modified Laible suggests a process for producing foam particles of amide elastomer according to claim 1, as set forth above. Laible teaches that the pressure before expansion (i.e., the pressure corresponding to instant IMP) is 5-100 bar gauge [0025], which is equivalent to 601-10,101 kPa absolute. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared foam particles according to modified Laible utilizing any impregnation pressure within the range of 601-10,101 kPa absolute disclosed by Laible, including a pressure within the presently claimed range of 150-5500 kPa absolute. Case law has established that a prima facie case of obviousness is established where the claimed ranges overlap the ranges disclosed by the prior art. See MPEP 2144.05.

Claims 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laible et al (EP 0673963; included machine translation cited herein) in view of Takano et al (WO 2016/052387; English language equivalent US 2017/0283555 cited herein), and further in view of Mair et al (EP 2336225; included machine translation cited herein).
The rejection over Laible and Takano is incorporated here by reference.
As to claim 5, Laible and Takano suggest a process according to claim 1, as set forth above. Laible teaches that preferred polymer particles have a shape prior to foaming wherein the largest linear expansion (i.e., diameter) is 0.5 to 10 mm [0017]. However, Laible fails to specifically teach the average mass of the pellets.
Mair teaches a process for producing foam particles which is substantially similar to the process of Laible, in that Mair’s process comprises preparing a suspension of polymer particles, impregnating the suspended particles with a blowing agent, and releasing (depressurizing) the suspension to obtain foam particles. See abstract. With regard to the size (diameter) of the polymer particles, Mair teaches a range, 0.2-10 mm [0021], which is substantially similar to the range disclosed by Laible. Mair further teaches that the particles generally have a weight of 0.5-10 mg/particle [0021]. 
When carrying out the process of modified Laible, it would have been obvious to the person having ordinary skill in the art to have selected any particle size within Laible’s range of 0.5-10 mm. (Case law has established that a prima facie case of 
As to claim 13, Laible and Takano suggest a process according to claim 1, as set forth above. Laible fails to specifically teach contacting the suspension with a liquid coolant downstream of the depressurization device.
Mair teaches a process for producing foam particles which is substantially similar to the process of Laible, in that Mair’s process comprises preparing a suspension of polymer particles, impregnating the suspended particles with a blowing agent under pressure [0035], and releasing (depressurizing) the suspension to obtain foam particles. See abstract. Mair further teaches contacting the suspension with a liquid cooling medium after releasing the suspension (abstract). In particular, Mair teaches that the suspension is expanded by leaving the impregnation vessel through a valve [0039-
In light of Mair’s disclosure, when preparing foam particles by depressurizing a suspension of blowing agent-impregnated polymer particles, the person having ordinary skill in the art would have been motivated to cool the expanded particles after exiting the expansion device (i.e., downstream of the depressurization device) with a liquid coolant in order to obtain a narrow size distribution and/or good expandability in subsequent production of molded parts. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared foam particles according to modified Laible by contacting the suspension of expanded particles with a liquid coolant after exiting the impregnation tube (i.e., downstream of the depressurization device), as taught by Mair, in order to obtain a narrow size distribution and/or good expandability for subsequent production of molded parts. 

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laible et al (EP 0673963; included machine translation cited herein) in view of Takano et al (WO 2016/052387; English language equivalent US 2017/0283555 cited herein), and Smith et al (Valve Selection Handbook, Fifth Edition, Elsevier 2004, Chapter 3, pp 47-151). 
The rejection over Laible and Takano is incorporated here by reference.
As to claim 12, Laible and Takano suggest a process according to claim 1, as set forth above. Laible further teaches that the pressurized suspension is released through a valve into a container (i.e., expansion vessel) [0039, 0034]. However, Laible fails to specifically teach a type of valve, and therefore fails to teach a ball valve as presently recited. 
Smith teaches that ball valves are one of the principal types of manual valves (pp 48-49, including table on p 49), and teaches that from the point of sealing, the concept of the ball valve is excellent. Ball valves are best suited for stopping and starting flow, and moderate throttling, and ball valves will handle fluids with solids in suspension (p 108). In light of Smith’s disclosure, the person having ordinary skill in the art would have recognized that a ball valve would be suited for use as the valve disclosed by Laible because it is excellent for sealing, is suited for stopping and starting flow, and can handle a suspension. It would have been obvious to the person having ordinary skill in the art to have carried out the process according to modified Laible by selecting any type of appropriate known valve as the “valve” disclosed by Laible, including a ball valve as described in Smith, in order to enable the release of the pressurized suspension through a valve into a container, as disclosed by Laible.

Claims 1-7, 9-11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keppeler et al (WO 2015/052019; English language equivalent US Takano et al (WO 2016/052387; English language equivalent US 2017/0283555 cited herein) and Sheth et al (Solid state structure–property behavior of semicrystalline poly(ether-block-amide) PEBAX thermoplastic elastomers, Polymer 44 (2003) 743–756). 
As to claims 1, 2, 6, 7 and 10, Keppeler discloses a process for producing foam particles (beads) comprising producing a suspension comprising pellets of polyester in a suspension medium [0026, 0071], and introducing blowing agent preferably prior to heating [0086], which corresponds to the presently recited step of adding a blowing agent to a suspension of pellets in a suspension medium. Keppeler discloses that the suspension medium is preferably an aqueous mixture or water [0071], and the blowing agent is preferably n-butane (a C4 hydrocarbon) or carbon dioxide [0084]. 
As to the presently recited step of impregnating the pellets with the blowing agent by heating the suspension in a pressure vessel to a temperature IMT and a pressure IMP:
Keppeler teaches that the reactor content is heated to an impregnation temperature from 100-140 C and an impregnation pressure of from 10-40 bar gauge [0087-8]. The temperature range disclosed by Keppeler falls within the presently recited IMT range of 80-180, and the pressure range disclosed by Keppeler corresponds to 1000 to 4000 kPa gauge, which corresponds to ~1101-4101 kPa absolute, which falls within the range recited in instant claim 10. 
As to the presently recited step of depressurizing the suspension by emptying the pressure vessel with a depressurization device to obtain foam particles:
Keppeler teaches depressurization via a suitable device, i.e., by leaving the impregnation tank via a valve [0100] to obtain expanded foam beads [0102]. 
 As to the recitation that the foam particles are composed of thermoplastic elastomers having polyamide segments:
Keppeler teaches that suitable polyesters include polyesteramides [0053] and polyetheresteramides [0033]. However, Keppeler fails to teach a particular structure/species of polyesteramide, and therefore fails to explicitly teach that the polyesteramides are thermoplastic elastomers. 
Takano discloses amide-based elastomer expanded particles from which an expanded molded article being excellent in recoverability and resilience can be obtained [0001, 0014]. Takano teaches that examples of the non-crosslinked amide elastomer include an elastomer obtained by copolycondensation of a polyamide unit having a diacid chain end and a polyether diol [0057]. Takano exemplifies foam particles prepared from Pebax 5533 [0133] and Pebax 4033 [0136]. As disclosed in Sheth, Pebax elastomers are block copolymers based on nylon and polyether segments with varying hard segment content (abstract), and the properties of such materials can be tailored to suit a wide range of application requirements due to the inherent flexibility afforded by their chemistry (introduction, p 743). Pebax is prepared by polymerization of acid terminated amide blocks with polyoxyalkylene glycols (i.e., polyether diols), and due to the fact that they contain polyether blocks, polyamide blocks, and ester linkages, they are often included in treatises on polyethers, polyamides or polyesters. For the Pebax XX33 series, the XX represents the shore D hardness of the material (p 744, left 
In light of Takano’s teaching, when preparing foam particles, the person having ordinary skill in the art would have been motivated to select a polyetheresteramide elastomer prepared from a polyamide unit having a diacid chain end and a polyether diol in order to provide a molded article having excellent recoverability and resilience. Furthermore, given Sheth’s disclosure, when selecting a polyetheresteramide elastomer, the person having ordinary skill in the art would have been motivated to select appropriate proportions of hard nylon and soft ether block contents, along with appropriate block lengths, in order to tailor properties as desired for the intended application. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared foam beads from a polyesteramide according to the process disclosed by Keppeler as set forth above, by utilizing any appropriate polyesteramide based on the desired properties for the intended applications, including a polyesteramide elastomer (such as Pebax 4033) as disclosed in Takano and Sheth, in order to provide foam beads as disclosed in Keppeler having excellent recoverability and resilience.
As to claims 3 and 4, modified Keppeler suggests a process according to claims 1 and 2, as set forth above. In particular, as set forth above, modified Keppeler suggests a process including selection of an appropriate Pebax elastomer as the polyester of Keppeler. It would have been obvious to the person having ordinary skill in the art to have carried out the process suggested by modified Keppeler utilizing any of the commercially available amide elastomers specifically named by Takano, including 
As to claim 5, modified Keppeler suggests a process according to claims 1 and 2, as set forth above. Keppeler further teaches that preference is given to pellets having an average pellet weight of from 5 to 60 mg/pellet [0067], which substantially overlaps the claimed range. Case law has established that a prima facie case of obviousness is established where the claimed ranges overlap the ranges disclosed by the prior art. See MPEP 2144.05.
As to claim 9, modified Keppeler suggests a process according to claims 1 and 2, as set forth above. Keppeler further teaches heating the suspension [0086], until reaching a temperature 5 C below IMT [0090], and keeping the suspension at a temperature from 5 C below IMT to 2 C above IMT for a period of 3-100 minutes [0091], which fall within the presently recited ranges.
As to claim 11, modified Keppeler suggests a process according to claims 1, 2 and 10, as set forth above. Keppeler further teaches supplying the pressure vessel with nitrogen as a co-blowing agent at a temperature of 50 C (which falls within the presently recited range of 30-75 C), which increases the internal pressure by 2-15 bar (i.e., by 200-1500 kPa). As previously established, Keppeler discloses establishing an impregnation pressure of from 10-40 bar gauge [0087-8], which corresponds to 1000 to 4000 kPa gauge, which corresponds to ~1101-4101 kPa absolute, which substantially overlaps the range recited in claim 11. Case law has established that a prima facie case 
As to claim 13, modified Keppeler suggests a process according to claims 1 and 2, as set forth above. Keppeler further teaches contacting the suspension with a liquid coolant after (i.e., downstream of) the depressurization apparatus [0103].

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keppeler et al (WO 2015/052019; English language equivalent US 2016/0244583 cited herein) in view of Takano et al (WO 2016/052387; English language equivalent US 2017/0283555 cited herein) and Sheth et al (Solid state structure–property behavior of semicrystalline poly(ether-block-amide) PEBAX thermoplastic elastomers, Polymer 44 (2003) 743–756), and further in view of Smith et al (Valve Selection Handbook, Fifth Edition, Elsevier 2004, Chapter 3, pp 47-151). 
The rejection above over Keppeler, Takano and Sheth is incorporated here by reference. 
As to claim 12, Keppeler teaches that the suspension leaves the impregnation tank via a valve into an expansion vessel [0100-0101]. However, Keppeler fails to specifically teach a type of valve, and therefore fails to teach a ball valve as presently recited. 
Smith teaches that ball valves are one of the principal types of manual valves (pp 48-49, including table on p 49), and teaches that from the point of sealing, the concept of the ball valve is excellent. Ball valves are best suited for stopping and starting flow, and moderate throttling, and ball valves will handle fluids with solids in suspension (p .

Response to Arguments
Applicant's arguments filed 1/29/2021 have been fully considered.
The objection to claim 4 and rejection of claim 9 under 35 USC 112(b) are withdrawn in view of Applicant’s amendments.
Applicant argues (p 8) that, absent hindsight, it is unclear why one interested in making foam particles based on elastomers would have consulted Laible or Keppeler, given that neither primary reference explicitly describes thermoplastic elastomers. However, primary reference Laible specifically describes disadvantages associated with other known methods of making foam particles [0003-9], such as settling of heated particles on internals leading to different impregnation conditions due to different residence times, control of gas supply equipment leading to process malfunctions [0009] and variation in expansion ratio in a batch process [0003]. Laible teaches that the disclosed process provides particle properties which are as uniform as possible and minimizes apparatus complexity and production plant costs. The process further 
In light of the above discussion, it is evident that one seeking to produce foam beads would have been generally motivated to utilize a process as disclosed in Laible or Keppeler in order to overcome known disadvantages associated with foam bead production. Therefore, Applicant’s argument that it is unclear why one interested in making foam particles based on polyamide thermoplastic elastomers would have consulted Laible or Keppeler is unpersuasive.
Applicant further argues (p 8) that parameters such as temperature and impregnation period chosen by Takano contradict those of Laible and Keppeler, and therefore the references each teach away from their respective combinations. In particular, Applicant argues (p 9) that Takano teaches impregnating Pebax at 20 C for 24 hours, while present claim 1 requires an IMT ranging from 80-180 C. 
However, Takano teaches that known methods can be used for impregnating blowing agent into resin particles [0089], including both wet and dry impregnation methods [0090-91]. While Takano exemplifies a dry impregnation method wherein impregnation takes place at 20 C [0133], as noted by Applicant, Takano also teaches that the dry impregnation temperature is not limited and, as an example, can be 40-140 C [0093]. Furthermore, Takano also exemplifies a wet impregnation method (which is more similar to the wet impregnation methods of primary references Laible and Keppeler) wherein impregnation is carried out at 110 C [0139]. Most notably, Takano specifically teaches that when impregnation temperature is low, the time needed for 
Therefore, Applicant’s argument that Takano provides no suggestion for modifying impregnation temperature or time is unpersuasive as the argument is inconsistent with Takano’s explicit teachings in [0100], which provide that the amount of time needed for impregnation depends on temperature, and that bonded/fused particles may result from increasing impregnation temperature, and is further inconsistent with Takano’s examples 1a and 5a, which illustrate both wet and dry impregnation methods, and various impregnation times and temperatures.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL KAHN whose telephone number is (571)270-7346.  The examiner can normally be reached on Monday to Friday, 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RACHEL KAHN/Primary Examiner, Art Unit 1766